                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

IN RE:                                       §
                                             §      BANKRUPTCY NO. 19-10926-TMD
ORLY GENGER,                                 §
                                             §      CHAPTER 7 PROCEEDING
DEBTOR                                       §


                    ERIC HERSCHMANN’S NOTICE REGARDING
                 SUPPLEMENTAL INFORMATION FILED UNDER SEAL

       PLEASE TAKE NOTICE that, pursuant the Order Requiring Supplemental Information

Filed Under Seal [Doc. No. 49] (the “Order for Information”), entered by the Bankruptcy Court in

the above-referenced Bankruptcy Case, pursuant to Rule 9018 of the Federal Rules of Bankruptcy

Procedure and 11 U.S.C. § 107, Eric Herschmann (“Herschmann”) a creditor and party in interest

hereby in the above entitled cause and responds as follows:

       1.      The Order for Information relates to the Motion for an Order, Pursuant to Bankruptcy

Rule 9018 and Section 107(b) of the Bankruptcy Code, Authorizing Sagi Genger to File Under Seal

Certain of the Exhibits and Portions of the Motion to Dismiss Bankruptcy Case or, Alternatively, to

Transfer Venue, and Memorandum of Law in Support [Doc. No. 31] (the “Motion to File Under

Seal”), filed by Sagi on September 13, 2019. Herschmann reserves the right to more fully respond to

the Motion to File Under seal through further responsive pleadings. Herschmann believes and asserts

that the documents attached to the Motion to File Under Seal are largely irrelevant, are inadmissible

under one or more of the Federal Rules of Evidence and should not be considered or reviewed by the

Court in connection with any pending matter (the “Evidentiary Objections”). Herschmann does not

waive his right to assert all objections to the admissibility of any document advanced by Sagi,

including those referenced in his Motion to File Under Seal.




NOTICE REGARDING SUPPLEMENTAL INFORMATION FILED UNDER SEAL                                Page 1 of 3
           2.      Additionally, on February 7, 2019, a Protective Order was entered in the case styled

Genger v. Genger, pending in the United States District Court for the Southern District of New York

under cause no.17-cv-8181-vsb-dcf (the “SDNY Protective Order”) On information and belief, Sagi

and his counsel have repeatedly disregarded the Order of the United States District Court by

disclosing “Confidential Discovery Materials” 1 to parties not entitled to receive such information.

Rather than address this issue with the Court that entered the SDNY Protective Order. Sagi has used

this Motion to File Under Seal, along with a series of collusive subpoena’s issued through this Court

and other courts, either to circumvent the SDNY Protective Order or validate his prior violations of

that Order.

           2. Herschmann submits that this Court should not over-rule an order of another Federal Court

by motion before this Court and does not waive any rights that he may have in connection with the

SDNY Protective Order.

           3. However, and specifically reserving the Evidentiary Objections and subject to the terms of

the SDNY Protective Order, in direct response to paragraph 2 of the Order for Information,

Herschmann would respond that none of the documents identified on the chart provided by Sagi’s

counsel to Herschmann were produced by Herschmann and he is not asserting any claim of privilege

with respect to those specific documents.

           4.      Included among the Confidential Discovery Materials produced to Sagi are American

Express billing statements which Sagi obtained through a subpoena directed to American Express.

American Express’ responsive production included Herschmann’s confidential personal information

No American Express records were included among the documents provided to Herschmann’s

counsel pursuant to this Court’s Order for Information. On information and belief, American Express




1
    As defined in the SDNY Protective Order

NOTICE REGARDING SUPPLEMENTAL INFORMATION FILED UNDER SEAL                                   Page 2 of 3
records are included among the documents submitted to other parties under the Order for Information.

Accordingly, Herschmann requests that any Discovery Materials consisting of American Express

records remain under seal. Subject to the foregoing, Herschmann does not object to the publication

of the redacted text.

Dated: October 3, 2019

                                              By: /s/ Raymond Battaglia_________
                                              Raymond W. Battaglia
                                              Texas Bar No. 01918055
                                              LAW OFFICES OF RAY BATTAGLIA, PLLC
                                              66 Granburg Circle San Antonio, Texas 78218
                                              Tel.: (210) 601-9405
                                              Fax: (210) 855-0126
                                              rbattaglialaw@outlook.com

                                              COUNSEL TO ERIC HERSCHMANN


                                  CERTIFICATE OF SERVICE

        On October 3, 2019 a true and correct copy of the foregoing document was filed with the
Court and served electronically upon those parties registered to receive electronic notice via the
Court’s CM/ECF system, as set forth below. I further certify that it has been transmitted by first class
mail to the following

 United States Trustee                               Brian Cumings
 903 San Jacinto, Suite 230                          Graves Dougherty Hearon & Moody
 Austin, TX 78701-2450                               401 Congress Avenue Suite 2700
                                                     Austin, Texas 78701

 Sagi Genger                                         Eric J. Taube
 c/o John Dellaportas                                Waller Lansden Dortch & Davis, LLP
 Emmt Marvin & Martin LLP                            100 Congress Ave., Suite 1800
 120 Broadway, 32nd Floor                            Austin, TX 78701-4042
 New York, NY 10271-3291

 Sabrina L. Streusand                                Arie Genger
 Streusand Landon, Ozburn & Lemmon, LLP              c/o Deborah D. Williamson
 1801 S. Mopac Expressway                            Dykema Gossett PLLC
 Suite 320                                           112 East Pecan St., Suite 1800
 Austin, TX 78746                                    San Antonio, TX 78205


                                              /s/ Raymond Battaglia_________
                                              Raymond W. Battaglia


NOTICE REGARDING SUPPLEMENTAL INFORMATION FILED UNDER SEAL                                  Page 3 of 3
